Mr. Chief Justice Breese delivered the opinion of the Court: This is an application by the South Park commissioners for a mandamus, to compel the Judge of the Circuit Court of Cook county, to appoint, forthwith, on their petition, three disinterested freeholders of that county, commissioners, to fix the compensation and assess the damages to be paid to the owners of the lands about to be taken by the relators for the South Park, under the provisions of the act of February 24, 1869, entitled, “ An Act to provide for the location and maintenance of a park for the towns of South Chicago, Hyde Park and Lake.” The only question presented in the record, is the validity of the act cited. As that has been determined to be valid and within the constitutional competency of the legislature to enact, in the case of the same commissioners against Salomon, the clerk- of the county court, the mandamus as prayed for, must be awarded. A peremptory mandamus will accordingly issue. Mandamus a/warded.